Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2021 has been entered.
 	Claims 1, 2, 4, and 7-12 are currently pending. The Examiner has withdrawn Claims 10 and 12 from further consideration because these claims are drawn to non-elected subject matter. Claims 1, 2, 4, 7-9, and 11 are under examination.
The Examiner remains open to the rejoinder of Claim 10 and 12 when allowable subject matter is indicated
Benefit of priority is to February 16, 2016.

New Rejection:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 2, 4, 7-9, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The Claims have been amended to state that the transglutaminase is an activated microbial transglutaminase. The specification does not teach that the transglutaminase is activate, or is limited to a microbial transglutaminase. Therefore, the amendment to the claims adds new matter to the disclosure.

Maintenance of Rejections, Modifications Necessitated by Amendment

The rejection below is being maintained of record because the teachings of Brader et al. (IDS; WO 2009/130181) in view of Rajakari et al. (IDS WO 2013/064736) are not limited to FXIII but to all transglutaminases. Brader etal. teach that embodiments and examples described in the specification mainly describe and disclose compositions of recombinant FXIII but the present inventions is not limited to FXIII but may be applied to compositions of any transglutaminase presently known or that is discovered in the future.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, and 7-9 and new Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over:   Brader et al. (IDS; WO 2009/130181) in view of 
Rajakari et al. (IDS WO 2013/064736).

 Brader et al. teaches liquid compositions comprising transglutaminases including Factor XIII, epidermal transglutaminases, and type I and II transglutaminases (page 1, para. 2 ; page 6, para. 1).  At page 5 bridging page 6, Brader et al. state that the embodiments and examples described in the specification mainly describe and disclose compositions of recombinant FXIII but the present inventions is not limited to FXIII but may be applied to compositions of any transglutaminase presently known or that is discovered in the future. 
Brader et al. teach liquid compositions comprising transglutaminase Factor XIII EC 2.3.2.13 that retain 10-100% of their activity (page 6, line 24+), salts such as sodium acetate (page 8, line 20; Claim 8), sugars such as sucrose, mannitol, trehalose, maltose, and sorbitol in an amount of 0.1-15% of the solution  (page 8, lines 35+), amino acids including cysteine at 0.1-3% of the composition (page 9, lines 17 and 29; Claim 1 - redox potential regulator), and buffers such as acetate buffer, citrate buffer, Claim 8, Claim 9 – pH regulators)), wherein the pH is between 2 and 10 and particularly between 7 and 8, and preservatives including methyl-hydroxybenzoate and sodium dehydoacetate at 0.1 to 5 mg/ml (page 12, lines 19, 22, and 26; Claims 2 and 7).
Brader et al. do not teach that the sugar content of the liquid formation of transglutaminase FXIII should be 30-80% or that the transglutaminase is derived from Streptomyces mobaraesis.

Rajakari et al. teach stable liquid formulations of transglutaminase EC 2.3.2.13 (page 2, [0014]) such as from Streptomyces mobaraensis (page 1, [0003]; Activa in the examples; Claim 11) comprising glycerol, sorbitol, xylitol, and/or mannitol at 25-100% of the formulation (page 4, [0026]).
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the sugar content of the liquid composition comprising transglutaminase as taught in Brader et al. can be increased to 25-100% of the formulation because Rajakari et al. teach that this concentration of sugars results in stable formulations of transglutaminase (Claim 1 – water activity regulator).

The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that glycerol is an alternative sugar addition to the liquid composition comprising transglutaminase as taught in Brader et al. because Rajakari et Claim 1 – water activity regulator, Claim 9-water activity regulator).
While neither Brader et al. nor Rajakari et al. teach the redox potential or water activity of the liquid compositions comprising transglutaminases, because the composition claimed is obvious over the teachings of Brader et al. in view of Rajakari et al. as discussed above, one skilled in this art would expect the redox potential to be -400 to +5 mv and the water activity to be less than 0.89 as claimed in Claim 1 and the redox potential to be -400 to 0 mv and the water activity to be between 0.6 to 0.85 as claimed in Claim 4.


Applicants first argument is that Brader et al. do not teach that the transglutaminase is an activated microbial transglutaminase. As noted above, Brader teaches that the disclosed compositions is not limited to FXIII but may be applied to compositions of any transglutaminase presently known or that is discovered in the future.  Therefore, this argument is not persuasive.
 Applicants second argument is that the combined teachings of Brader et al. and Rajakari et al. do not teach that the liquid enxyme preparation maintains above 80% of the enzyme activity at room temperature for 6 months. As noted in the interview held May 19, 2021, while neither Brader or Rajakari expressly state that the transglutaminases are stable for 6M at RT, once it is obvious to combine both methods of stabilizing the transglutaminases then the outcome, that the transglutaminase is stable for 6M at RT is the obvious outcome. Thus, while neither Brader or Rajakari 
Applicants third argument is that neither Brader et al. nor Rajakari et al. teach that the composition redox potential is -400 mv to +5 mv.  Again, once it is obvious to combine the methods of Brader and Rajakari to arrive at Applicants method, then the redox potential of the composition is the obvious outcome of the combined methods.
Applicants fourth argument is that neither Brader et al. nor Rajakari et al. teach that the redox regulator is cysteine. The references do not have to provide an alternate name for cysteine, that is, it is a redox regulator without either prior art teaching such.
Applicants fifth argument is that neither Brader et al. nor Rajakari et al. teach that the water activity if the transglutaminase is less than 0.89. .  Again, once it is obvious to combine the methods of Brader and Rajakari to arrive at Applicants method, then the water activity of the composition of less than 0.89 is the obvious outcome of the combined methods.
Applicants last argument is that neither Brader et al. nor Rajakari et al. teach that the water activity regulator is sucrose. The references do not have to provide an alternate name for sucrose, that is, it is a water activity regulator without either prior art teaching such.


All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656